Title: To George Washington from Major Alexander Clough, 14 September 1778
From: Clough, Alexander
To: Washington, George


          
            Sr
            [Hackensack, N.J.] Sept. 14th 78 7 OClock
          
          On Satterday Orders where given in New york, for one
            hundred and fifty transports to be got ready to sail at an hours warning, Gnl Clinton is
            on his march with his army for New york—the above intelligance may be depended on—the
            whole are employ’d in cleaning thayr vescells—It is reported that ten thousand are to
            embark for the Northward. I am Your Exelencys Most Obt
          
            A. Clough
          
        